Pratt, J.
This action was begun November 12, 1890. Defendants have a claim against plaintiffs, which they might have pleaded as a counter-claim. They preferred to bring an independent action in another county. In that action these plaintiffs interpose as a counter-claim the facts on which this action is based. A motion 'is now made that the plaintiffs be required to elect in which action their claim be tried, and that they be stayed from proceeding in the other action. Various answers to the motion suggest themselves. The causes of action in dispute between the parties are in no way connected, and it is very doubtful whether justice will be promoted by trying all the claims in-one action. Moreover, the plaintiffs were entirely within their rights in beginning this action; and, if defendants desired to try all the claims together, they should have interposed their demand in this action. Not having done so, they have lost their right. It is by their own choice that two actions are pending; and for the inconveniences, if any, resulting, they are alone responsible. The motion appealed from must be affirmed, with $10 costs and disbursements.